                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION


 UNITED STATES OF AMERICA,

         v.                                               CASE NO.: 1:18-cr-45

 TIMOTHY JERMAINE PATE,

                Defendant.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 49). The parties have not filed any

Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court finds that Defendant Timothy Jermaine Pate is capable of

understanding the charges against him and appreciates the nature and quality of his actions at the

time of the alleged offenses. The Court finds that Defendant Timothy Jermaine Pate is competent

to stand trial and proceed with this case and that Defendant Timothy Jermaine Pate was not insane

at the time of the alleged offenses.

       SO ORDERED, this 31st day of May, 2019.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
